Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/15/2022 has been entered.
 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (2006/0119949 A1) in view of Altendorf (2008/0239278 A1, previously cited reference) and/or Gong et al. (2019/0137734 A1).

Regarding claims 1, 8 and 21, Tanaka teaches of an optical system/method is included in a laser irradiation apparatus (figs. 1A-1B) for producing a structured optical beam, the optical system comprising: 
a convex lens convex cylindrical lens 104 having a spherical or cylindrical entry surface, the convex lens comprising a material having a refractive index greater than 1.8 is anticipated by Tanaka teaching [pars. 0066] that all the lenses are made of synthetic quartz glass (refractive index 1.485634) (i.e. by the refractive index of the glass substrate is approximately 1.55 [par. 0103]); however the present invention is not limited to this [par. 0066]; 
an electromagnetic radiation source a laser [pars. 0050-54] configured to provide a substantially coherent beam of electromagnetic radiation; and 
a focussing element cylindrical lens 106 arranged along the optical axis of the optical system; wherein the electromagnetic radiation source a laser is arranged to produce an illuminating beam which illuminates the convex lens convex cylindrical lens 104  over a selected illumination fraction of the spherical or cylindrical entry surface as can be seen in drawing (figs. 1A-1B) and intended use with a corresponding selected focus of the illuminating beam such that the illumination beam traverses a sufficient refractive volume of the convex lens to produce aberrations in the illuminating beam emerging from the convex lens such that the illuminating beam comprises a structured optical beam (shaping a laser beam emitted from a laser)[pars. 0065, 0073]
if the Applicant argues that Tanaka does not anticipates a refractive index of greater than 1.8, and/or wherein the convex lens has a refractive index of greater than 1.9, preferably approximately 2. (claim 8), then in view of Altendorf teaching of a doublet lens element 101 is formed from a first lens portion 101A and second lens portion 101B is depicted as having a spherical or cylindrical entry surface as can be seen in drawing (fig. 1) [par. 0011] and wherein the first portion of the doublet lens has an index of refraction of at least 1.70 and at most 1.90 (Altendorf, claim 14) and/or Gong teaching of a lens element 3 having refracting power made of a glass with a refractive index greater than 1.8 (Gong, [par. 0100]), it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Tanaka by using a convex lens comprising a material having a high refractive index such as having refractive index greater than 1.8 in view of Tanaka teaching that the refractive index is not limited to 1.48 and/or 1.55 and in view of Altendorf and/or Gong teachings in order to in order to enhanced and improved range sensing performance of sensor lens configuration system and/or  optical assembly, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954). In this case, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Tanaka by using a convex lens comprising a material having a high refractive index such as having refractive index greater than 1.8 in view of Tanaka teaching that the refractive index is not limited to 1.48 and/or 1.55 and in view of Altendorf and/or Gong teachings in order to in order to enhanced and improved range sensing performance of sensor lens configuration system and/or  optical assembly, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954). In this case, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
For the purpose of clarity, the method claim 21 is taught/suggested by the functions shown/stated/set forth with regards to the system claims 1 and 8 as rejected above as being unpatentable over Tanaka in view of Altendorf and/or Gong.
As to claims 2-3, Tanaka when modified by Altendorf and/or Gong, Tanaka further teaches a structure of lens system (figs. 1A-1B) that is use in an optical system that is implementing limitations such as, wherein the focussing element is arranged between the electromagnetic radiation source a laser and the convex lens convex cylindrical lens 104  such that the focussing element cylindrical lens 106 focusses the illuminating beam onto the convex lens to provide the selected illumination fraction of the spherical or cylindrical entry surface and the corresponding selected focus such that the illuminating beam traverses a sufficient refractive volume of the convex lens to produce the aberrations in the illuminating beam emerging from the convex lens resulting in formation of the structured optical beam (claim 2); and wherein the convex lens convex cylindrical lens 104  is arranged between the electromagnetic radiation source (laser) and the focussing element cylindrical lens 106 such that the focussing element focusses the illuminating beam emerging from convex lens; and the electromagnetic radiation source (laser) is arranged to provide illumination of the convex lens over the selected illumination fraction of the spherical or cylindrical entry surface such that the illuminating beam traverses a sufficient refractive volume of the convex lens to produce the aberrations in the illuminating beam emerging from the convex lens resulting in formation of the structured optical beam when the illuminating beam emerging from the convex lens is focussed by the focussing element cylindrical lens 106 (claim 3).
As to claim 4, Tanaka when modified by Altendorf and/or Gong, Tanaka further teaches of an electromagnetic radiation source a laser configured to provide a substantially coherent beam of electromagnetic radiation as applied to claim 1.
Tanaka when modified by Altendorf and/or Gong fail to explicitly specify the wherein the electromagnetic radiation source is arranged to provide substantially parallel illumination of the convex lens with a selected illumination fraction of at least 15%, of a radius of curvature of the entry surface so that the illuminating beam passes substantially symmetrically through a center of the convex.
However, does not limit the arrangement of the electromagnetic radiation source to provide illumination of the convex lens with a particular illumination.
 Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Tanaka when modified by Altendorf and/or Gong in the manner set forth in applicant’s claim 4 in order to enhanced and improved range sensing performance of sensor lens configuration system, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954). 
As to claims 5-6, Tanaka when modified by Altendorf and/or Gong, Tanaka further teaches wherein the focussing element cylindrical lens 106 comprises a converging lens; and the convex lens and the focussing element have common focal point (fig. 1B) (claim 5); and wherein the convex lens convex cylindrical lens 104 has a spherical or cylindrical exit surface (claim 6).
As to claim 7, Tanaka when modified by Altendorf and/or Gong, Tanaka further teaches a structure of lens system (figs. 1A-1B) that is use in an optical system that is implementing limitations such as, wherein the convex lens comprises a convex lens convex cylindrical lens 104 having a spherical or cylindrical entry surface is a cylindrical lens. 

As to claim 9, Tanaka when modified by Altendorf and/or Gong, as applied to claim 1, Tanaka further teaches a structure of an electromagnetic radiation source a laser [pars. 0050-54] configured to provide a substantially coherent beam of electromagnetic radiation.
Tanaka when modified by Altendorf and/or Gong fail to explicitly specify wherein the electromagnetic radiation source is configured to provide an illuminating beam having a substantially Gaussian intensity distribution.
However, even though, Tanaka when modified by Altendorf and/or Gong fail to teach the constructional changes in the system of claim 1, as that claimed by Applicants claim 9, the constructional changes is/are considered obvious common knowledge in the art that laser(s) providing a Gaussian intensity distribution are common general knowledge. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Tanaka when modified by Altendorf and/or Gong in the manner set forth in applicant’s claim 9 in order to in order to enhanced and improved range sensing performance of sensor lens configuration system, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954).In this case, it appears that these changes produce no functional differences and therefore would have been obvious. Note In re Woodruff 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Circ. 1990).
As to claim 10, Tanaka when modified by Altendorf and/or Gong, as applied to claim 1, Tanaka further teaches wherein the focussing element cylindrical lens 106 comprises at least one of: a focussing lens; a ball lens; or a spherical mirror.

As to claims 11-14, Tanaka when modified by Altendorf and/or Gong, Tanaka further teaches a structure of lens system (figs. 1A-1B) that is use in an optical system that is implementing limitations such as, wherein the convex lens comprises a convex lens convex cylindrical lens 104 having a spherical or cylindrical entry surface is a cylindrical lens, and further, the combination of Tanaka when modified by Altendorf and/or Gong teaches lenses having a refractive index of greater than 1.8, as applied to claim 1.
Tanaka when modified by Altendorf and/or Gong fail to teach the constructional changes in the device of claim 1, as that claimed by Applicants claims 11-14, wherein the convex lens is a glass ball lens and the focussing element is a converging focussing lens (claim 11); wherein the convex lens is a glass ball lens and the focussing element is a glass ball lens (claim 12); wherein the convex lens and the focussing element respectively have a refractive index of greater than 1.8 (claim 13); and wherein the convex lens and the focussing element are combined into a single integral structure (claim 14).
However, even though, Tanaka when modified by Altendorf and/or Gong fail to teach the constructional changes in the system of claim 1, as that claimed by Applicants claims 11-14, the constructional changes are considered obvious design variation and alternative of the type of convex lens.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Tanaka when modified by Altendorf and/or Gong in the manner set forth in applicant’s claims 11-14 in order to enhanced and improved range sensing performance of sensor lens configuration system, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954). In this case, the propose modification of the prior art would not change the principle of operation of the prior art invention being modified, it appears that these changes produce no functional differences and therefore would have been obvious. Note In re Woodruff 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Circ. 1990).
As to claims 15-19, Tanaka when modified by Altendorf, as applied to claim 1, Tanaka further teaches wherein the focussing element cylindrical lens 106 comprises one of: a focussing lens, a convex lens convex cylindrical lens 104 having a spherical or cylindrical entry surface, the convex lens comprising inherently a material having a refractive index, as can be seen in drawing (fig. 1). The combination of Tanaka when modified by Altendorf and/or Gong obviously teache wherein the convex lens has a refractive index of greater than 1.9, preferably approximately 2, as applied to claim 1.
Tanaka when modified by Altendorf and/or Gong fail to teach the constructional changes in the device of claim 1, as that claimed by Applicants claims 15-20, wherein the focussing element comprises a spherical mirror and the optical system further comprises a beam splitter arranged between the convex lens and the spherical mirror (claim 15);  wherein the convex lens comprises a glass ball lens and is configured such that a portion of the illuminating beam is reflected back through the convex lens from a rear surface of the convex lens, thereby forming a retroreflector by which the illuminating beam is reflected and focussed (claim 16); 
wherein the convex lens is a glass ball lens and the focussing element comprises a reflective layer on a far side of the glass ball lens from the electromagnetic radiation source such that the glass ball lens forms a retroreflector, reflecting the illuminating beam back through the convex lens to focus the illuminating beam along the optical axis (claim 17); wherein the glass ball lens has a refractive index of greater than 1.9, preferably greater than 1.95 and preferably less than 2.05 (claim 18); and wherein a distance between the convex lens and the focussing element is adjustable to vary parameters of the structured optical beam (claim 19).
However, even though, Tanaka when modified by Altendorf fail to teach the constructional changes in the system of claim 1, as that claimed by Applicants claims 15-19, the constructional changes are considered obvious design variation and alternative of the type of convex lens and arrangement.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Tanaka when modified by Altendorf in the manner set forth in applicant’s claims 15-19 in order to in order to enhanced and improved range sensing performance of sensor lens configuration system, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954). In this case, the propose modification of the prior art would not change the principle of operation of the prior art invention being modified, it appears that these changes produce no functional differences and therefore would have been obvious. Note In re Woodruff 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Circ. 1990).
As to claim 20, Tanaka when modified by Altendorf and/or Gong, Tanaka further teaches an optical alignment system comprising: the optical system (figs. 1A-1B)[pars. 0019 for producing a structured optical beam wherein one or more objects to be aligned is included in the function of the laser irradiation apparatus/method as a suitable system for shaping a laser beam emitted from the laser, as applied to claim 1 [pars. 0011, 0033]; and a detector (camera) for detecting a position of an object relative to the structured optical beam [pars. 00189, 0195].

Response to Arguments
Applicant’s arguments/remarks, filed on 09/15/2022, with respect to the rejection(s) of claim(s) have been considered but are moot because the arguments do not apply to the primary references being used in the current rejection because the claims invention is broad enough to read individually on each of the references.




 
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art optical system/method.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886